DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to an amendment filed on 11/24/2021.  Claims 17, 19, and 22 have been amended. Claims 1-16 have been cancelled.  No claims have been added.  Therefore, claims 17-34 are currently pending and have been examined.

Response to Amendments
Applicant’s amendments to the claims are herein acknowledged.  In response to the amendments, the Examiner has entered a rejection under 35 USC § 103, where the Examiner has cited prior art of record.  Additionally, the Examiner has updated and maintained 35 USC § 101 rejections based on the amendments and current Office policy.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 17-18 (Group I) are drawn to a networked status message system for a group of dialysis apparatuses, the system comprising: the group of dialysis apparatuses, wherein each dialysis apparatus comprises a local signal device configured to detect local dialysis apparatus status messages and to transmit the local dialysis apparatus status messages to a control agent; the control agent configured to receive the local dialysis apparatus status messages and comprising an evaluation circuit, the evaluation circuit configured for: (1) accessing a system of rules and (ii) prioritizing the local dialysis apparatus status messages based on the system of rules to calculate prioritised warning messages for the group of dialysis apparatuses on the basis of the detected, local apparatus status messages, wherein the control agent is configured to transmit the calculated, prioritised warning messages to the local signal devices of the group of dialysis apparatuses, and wherein each of the local signal devices is configured to receive and display one or more of the calculated, prioritised warning messages, which is within the four statutory categories (i.e. apparatus).  Claims 19-21 (Group II) are drawn Claims 22-34 (Group III) are drawn to a method for coordinated control of a group of dialysis apparatuses, the method comprising: detecting local apparatus status messages from one or more dialysis apparatuses of the group of dialysis apparatuses; collecting and consolidating all of the detected, local apparatus status messages over a period of time; evaluating all of the collected and consolidated, detected, local apparatus status messages in order to calculate, in a concerted manner and using a system or rules, prioritised warning messages for all of the dialysis apparatuses of the group of dialysis apparatuses; and transmitting the prioritised warning messages to one or more respective dialysis apparatuses of the group of dialysis apparatuses for display and coordinated control of the one or more respective dialysis apparatuses on the basis of the transmitted, prioritised warning messages, which is within the four statutory categories (i.e. process).

Claims 17-18 (Group I) involve abstract steps, outlined in bold, of a networked status message system for a group of dialysis apparatuses, the system comprising: the group of dialysis apparatuses, wherein each dialysis apparatus comprises a local signal device configured to detect local dialysis apparatus status messages and to transmit the local dialysis apparatus status messages to a control agent; the control agent configured to receive the local dialysis apparatus status messages and comprising an evaluation circuit, the evaluation circuit configured for: (1) accessing a system of rules and (ii) prioritizing the local dialysis apparatus status messages based on the system of rules to calculate prioritised warning messages for the group of dialysis apparatuses on the basis of the detected, local apparatus status messages, wherein the control agent is configured to transmit the calculated, prioritised warning messages to the local signal devices of the group of dialysis apparatuses, and wherein each of the local signal devices is configured to receive and display one or more of the calculated, prioritised warning messages. Claims 19-21 (Group II) involve abstract steps, outlined in bold, of  a control agent system for calculating prioritised warning messages for a group of dialysis apparatuses, the control agent system comprising: an input interface configured to receive local apparatus status messages from the group of dialysis apparatuses; and an evaluator configured to access a system of rules and for evaluation of the detected, local apparatus status messages based on the system of rules to calculate prioritised warning messages for the group of dialysis apparatuses, and wherein the evaluator is also configured to transmit the calculated, prioritised warning messages via an output interface to the group of dialysis apparatuses for display to each dialysis apparatus and for control of respective dialysis apparatuses based on the prioritised warning messages.  Claims 22-34 (Group III) involve abstract steps, outlined in bold, of a method for coordinated control of a group of dialysis apparatuses, the method comprising: detecting local apparatus status messages from one or more dialysis apparatuses of the group of dialysis apparatuses; collecting and consolidating all of the detected, local apparatus status messages over a period of time; evaluating all of the collected and consolidated, detected, local apparatus status messages in order to calculate, in a concerted manner and using a system or rules, prioritised warning messages for all of the dialysis apparatuses of the group of dialysis apparatuses; and transmitting the prioritised warning messages to one or more respective dialysis apparatuses of the group of dialysis apparatuses for display and coordinated control of the one or more respective dialysis apparatuses on the basis of the transmitted, prioritised warning messages.  These steps are directed to the abstract idea of using rules to calculate prioritized warning messages for a group of dialysis apparatuses based on detected local apparatus status messages, which is covered under the category in the 2019 PEG of certain methods of organizing human activity (i.e., commercial or legal interactions (including 

Furthermore, the claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements or combination of elements other than those elements involved in the abstract idea in Claims 17-18 (Group I), outlined in italics, of a networked status message system for a group of dialysis apparatuses, the system comprising: the group of dialysis apparatuses, wherein each dialysis apparatus comprises a local signal device configured to detect local dialysis apparatus status messages and to transmit the local dialysis apparatus status messages to a control agent; the control agent configured to receive the local dialysis apparatus status messages and comprising an evaluation circuit, the evaluation circuit configured for: (1) accessing a system of rules and (ii) prioritizing the local dialysis apparatus status messages based on the system of rules to calculate prioritised warning messages for the group of dialysis apparatuses on the basis of the detected, local apparatus status messages, wherein the control agent is configured to transmit the calculated, prioritised warning messages to the local signal devices of the group of dialysis apparatuses, and wherein each of the local signal devices is configured to receive and display one or more of the calculated, prioritised warning messages, in Claims 19-21 (Group II), outlined in italics, of a control agent system for calculating prioritised warning messages for a group of dialysis apparatuses, the control agent system comprising: an input interface configured to receive local apparatus status messages from the group of dialysis apparatuses; and an evaluator configured to access a system of rules and for evaluation of the detected, local apparatus status messages based on the system of rules to calculate prioritised warning messages for the group of dialysis apparatuses, and wherein the evaluator is also configured to transmit the calculated, prioritised warning messages via an output interface to the group of dialysis apparatuses for display to each dialysis apparatus and for control of respective dialysis apparatuses based on the prioritised warning messages, and in Claims 22-34 (Group III), outlined in italics, of a method for coordinated control of a group of dialysis apparatuses, the method comprising: detecting local apparatus status messages from one or more dialysis apparatuses of the group of dialysis apparatuses; collecting and consolidating all of the detected, local apparatus status messages over a period of time; evaluating all of the collected and consolidated, detected, local apparatus status messages in order to calculate, in a concerted manner and using a system or rules, prioritised warning messages for all of the dialysis apparatuses of the group of dialysis apparatuses; and transmitting the prioritised warning messages to one or more respective dialysis apparatuses of the group of dialysis apparatuses for display and coordinated control of the one or more respective dialysis apparatuses on the basis of the transmitted, prioritised warning messages, amount to no more than the recitation of:  

adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer.  The following are examples of merely applying the instructions by reciting the computing structure as a tool to implement the claimed limitations, e.g. see MPEP 2106.05(f); 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank – similarly, a business method involving using rules to calculate the priority of warning messages using generic computer components such as local signal devices, control agent, evaluation circuit/evaluator, input and output interfaces;
Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, e.g. see Apple, Inc. v. Ameranth, Inc. 
A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the claimed limitations more expediently solely due to the fact that they are executed on a general-purpose computer, as opposed to being done manually; 
Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g. see Intellectual Ventures I LLC v. Capital One Bank – similarly, the current invention receives local apparatus status messages, calculates prioritized warning messages for the respective apparatuses, and provides them to a user on a generic computer;
generally linking the abstract idea to a particular technological environment or field of use.  The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)):
Limiting the use of a particular formula for a particular purpose, because this limitation represents a mere token acquiescence to limiting the reach of the claim, e.g. see Parker v. Flook – similarly, the current invention merely limits the analysis of data to dialysis apparatus status information;
Specifying that the abstract idea be executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer that includes local signal devices, control agent, evaluation circuit/evaluator, input and output interfaces;
Limiting the abstract idea to dialysis apparatus status data, because limiting application of the abstract idea to dialysis apparatus status data is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.;
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant 
Printing or downloading generated menus, e.g. see Ameranth – similarly, the present invention merely provides prioritized warning messages to a local apparatus.
Limiting a database to XML tags, e.g. see Intellectual Ventures I LLC v. Erie Indem. Co. – similarly, the current invention merely limits the data to dialysis apparatus status;
Well-understood, routine, conventional activities previously known to the industry: 
The Specification expressly discloses that the additional elements are well-understood, routine, and conventional in nature: the following figure(s) and/or paragraph(s) of the Specification disclose that the additional elements outlined above comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. detecting status, collecting status messages, evaluating status messages, using rules to calculate prioritized warning messages, transmitting prioritized warning messages, displaying prioritized warning messages) that are abstract activities previously known to the pertinent industry (i.e. medical equipment management):

The invention relates to the coordinated control of a group V of medical-technical
10 apparatuses, in particular dialysis apparatuses D, with regard to the output of messages.
To this end, each dialysis apparatus D comprises a local signal device 10 which is
intended to output messages relating to the condition of the apparatus. Since a plurality
of dialysis apparatuses D are operated in one dialysis station, the apparatuses D are
combined into a group V.

As shown in figure 1, the group Vin this example comprises the dialysis apparatuses D1,
D2, D3 and Di with their local signal devices 101, 102, 103, 10i. The dialysis apparatuses D exchange data with a control agent 20 which is intended to process the local apparatus
status messages lG in a coordinated manner. To this end, the locally detected local
apparatus status messages lG are collected and evaluated and are prioritised according
to a pre-configurable plan (policy). In particular the urgency of the respective parallel
messages in relation to one another is evaluated. To this end, the control agent can
access the policy stored in a database DB. The calculated, prioritised warning messages
pW are then transmitted as a message or message bundle to the respective dialysis
apparatus D for local output at that location. The calculated, prioritised warning messages
pW are preferably configured as an electronic data set.

Figure 2 shows one of the dialysis apparatuses D of the group V and the control agent
with further components and the exchange of data between the apparatuses. The local
signal device 10 typically comprises an output unit 101 which can be designed e.g. as a

15 warning messages pW, and a detection unit 102 which is intended to detect the local
apparatus status message lG. The local signal device 10 can have an input interface 103
and an output interface 104. The locally detected, local apparatus status message lG is
transmitted to the control agent 20 via the output interface 104. The local signal device
10 receives the calculated, prioritised warning message pW from the control agent 20 via
the input interface 103, in order to output said warning message to the output unit 101.
The control agent 20 comprises a detection interface 203, via which it receives the local
apparatus status messages lG from the dialysis apparatuses D of the group V and which
is in communication with an evaluation circuit by means of a processor 201. The
processor 201 uses all of the consolidated local apparatus status messages lG from the
dialysis apparatuses D of the group V to calculate a quantity of prioritised warning
messages and in particular a prioritised warning message pWfor each dialysis apparatus
D which it transmits to the local signal device 10 via the signal output interface 204. In
order to calculate in a concerted manner the prioritised warning messages pW for the
apparatus group V, the processor 201 can use a database interface 202 to access a
database DB, in which rules are stored as a policy for evaluating the local apparatus
status messages lG.

The control agent 20 can comprise a memory MEM, in which allocations can be stored.
For instance, for each dialysis apparatus D the prioritised warning message pW
specifically calculated for it is stored with a specific priority. The priority represents the
urgency of the respective local apparatus status message lG in the context of all of the
other local apparatus status messages (of the other dialysis apparatuses D).


Court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites keeping records of local apparatus status, rules, and prioritized warning messages; 
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention collects local apparatus status messages, and transmits prioritized warning messages over a network, for example the Internet;
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing patient information, pulse oximeter identification, status data, rules, and past pulse oximeter data in a database and/or electronic memory, and retrieving the data from storage in order to track it;

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, applies the judicial exception with, or by use of, a particular machine, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Their collective functions merely provides conventional computer implementation of using rules to calculate prioritized warning messages for a group of dialysis apparatuses based on detected local apparatus status messages.

Furthermore, dependent claims 18, 20-21, and 23-34 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea and are not significantly more.  These claims involve more abstract and conventional computer activities such as controlling devices in modified manner, controlling using medical-technical apparatus or central server, detect status messages in a pre-configurable time interval or after occurrence of configurable event, performing evaluation centrally or locally, outputting visually, acoustically or otherwise, outputting status message in addition to prioritized warning messages, locking status messages, calculating warning messages using pre-configurable rules for urgency, performing modified, coordinated control according to prioritized warning messages, storing and outputting warning messages in itemized addressable manner, calculating prioritized warning messages using user identity and detected location, generating and transmitting request command to pre-configured entities when high priority warning messages, etc., which fail to remedy the deficiencies of the independent 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-25 and 27-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guaitoli, et al. (US 2011/0107251 A1).

With regards to claim 17, Guaitoli teaches a networked status message system for a group of dialysis apparatuses (see at least paragraph 0001, “a user interface for monitoring a status of medical machines and in particular a graphic user interface which enables immediate and intuitive viewing of the machine status and management of the alarms of a plurality of medical machines…making part of a data network of medical machines which might be a clinic or hospital network”; at least paragraph 0041, dialysis machine), the system comprising: the group of dialysis apparatuses, wherein each dialysis apparatus comprises a local signal device configured to detect local dialysis apparatus status messages and to transmit the local dialysis apparatus status messages to a control agent (see at least at least paragraph 0093, each of the medical machines 2 connected to the medical network 1 will transmit (for example to the central server 309) the data coming from the sensors and/or from the previously-mentioned actuators which will be monitored); and the control agent configured to receive the local dialysis apparatus status messages comprising an evaluation circuit, the evaluation circuit configured for: (1) accessing a system of rules and (ii) prioritizing the local dialysis apparatus status messages based on the system of rules to calculate prioritised warning messages for the group of dialysis apparatuses on the basis of the detected, local apparatus status messages (see at least paragraph 0092, the processing unit 4, which can optionally be a control unit of one or more of the medical machines 2, and of the central server 309 or even the control unit of one or more of the terminals connected online, is predisposed to receive a predetermined number of data units relating to various parameters of a medical machine; at least paragraphs 0099, 0101, “The processing unit 4 is predisposed to manage and process the incoming data relating to the various parameters of the medical machine by means of a processing module 321… the processing module 321 comprises means 301 for establishing whether the predetermined amount of data coming from a medical machine belongs to at least a respective correct functioning status, a respective warning status or a respective critical status.”; at least paragraphs 0106-0108, Typically a parameter belonging to the warning range is an indication of the fact that the same parameter is close to the limits of malfunctioning or alarm; if the parameter belongs to the critical range this means that there is a potentially dangerous situation afoot, i.e. an alarm situation. Consider for example the conductivity of a dialysis fluid which should be within an optimal operating range (i.e. in the correct functioning range).  When the value nears the upper or lower limit of the correct functioning range, the conductivity will move into a warning range, while when it goes beyond the limits it will enter the critical range; and at least paragraph 0116, In the described embodiment the medical machine when in the correct functioning condition will be represented by a brief message 303 constituted by a graphic element coloured green; when in warning condition it will be represented by a graphic element coloured yellow, and when in critical condition it will be represented by a graphic element coloured red), and wherein the control agent is configured to transmit the calculated, prioritised warning messages to the local signal devices of the group of dialysis apparatuses (see at least figure 1a, paragraph 0090, the graphic user interface 300 can be viewed… on desktops 317, laptops 318, hand-held computers 319 or even remotely in one or more of the units in the remote accesses 320”), and wherein each of the local signal devices is configured to receive and display one or more of the calculated, prioritised warning messages (see at least paragraphs 0088-0090, “The network of medical machines will advantageously be provided with at least a user interface 300 for monitoring the status of the medical machines 2 connected to the network…the graphic user interface 300 can be viewed on a display 6 which is part of one or more of the units constituting the network…the graphic user interface 300 can be viewed on...even remotely in one or more of the units in the remote accesses 320.”).

With regards to claim 18, Guaitoli teaches the system of claim 17, wherein the local signal devices of respective dialysis apparatuses are configured to be controlled in a modified manner based on the calculated, prioritised warning messages (see at least paragraph 0146, “information is not ordered in order of time (representing the most recent n situations) but for example by degree of importance of the information/situation starting from the most serious situations (red signal) to the less serious ones (green signals).”).

With regards to claim 19, Guaitoli teaches a control agent system for calculating prioritised warning messages for a group of dialysis apparatuses (see at least paragraph 0001, “a user interface for monitoring a status of medical machines and in particular a graphic user interface which enables immediate and intuitive viewing of the machine status and management of the alarms of a plurality of medical machines…making part of a data network of medical machines which might be a clinic or hospital network”; at least paragraph 0041, dialysis machine), the control agent system comprising: an input interface configured to receive local apparatus status messages from the group of dialysis apparatuses (see at least paragraphs 0092-0093, “the processing unit 4, which can optionally be a control unit of one or more of the medical machines 2, and of the central server 309 or even the control unit of one or more of the terminals connected online, is predisposed to receive a predetermined number of data units relating to various parameters of a medical machine.  In detail, each of the medical machines 2 connected to the medical network 1 will transmit (for example to the central server 309) the data coming from the sensors and/or from the previously-mentioned actuators which will be monitored.”); and an evaluator configured to access a system of rules and for evaluation of the detected, local apparatus status messages based on the system or rules to calculate prioritised warning messages for the group of dialysis apparatuses (see at least paragraphs 0099, 0101, “The processing unit 4 is predisposed to manage and process the incoming data relating to the various parameters of the medical machine by means of a processing module 321… the processing module 321 comprises means 301 for establishing whether the predetermined amount of data coming from a medical machine belongs to at least a respective correct functioning status, a respective warning status or a respective critical status.”; at least paragraphs 0106-0108, Typically a parameter belonging to the warning range is an indication of the fact that the same parameter is close to the limits of malfunctioning or alarm; if the parameter belongs to the critical range this means that there is a potentially dangerous situation afoot, i.e. an alarm situation. Consider for example the conductivity of a dialysis fluid which should be within an optimal operating range (i.e. in the correct functioning range).  When the value nears the upper or lower limit of the correct functioning range, the conductivity will move into a warning range, while when it goes beyond the limits it will enter the critical range; and at least paragraph 0116, In the described embodiment the medical machine when in the correct functioning condition will be represented by a brief message 303 constituted by a graphic element coloured green; when in warning condition it will be represented by a graphic element coloured yellow, and when in critical condition it will be represented by a graphic element coloured red), and wherein the evaluator is also configured to transmit the calculated, prioritised warning messages via an output interface to the group of dialysis apparatuses for display by each dialysis apparatus (see at least paragraph 0090, the graphic user interface 300 can be viewed…remotely in one or more of the units in the remote accesses 320.”) and for control of respective dialysis apparatuses based on the prioritised warning messages (see at least paragraphs 0144-0145, As mentioned, the processing unit 4 might be a control unit of a machine, or a control unit able to remotely control one or more machines, but it could also not be predisposed to control the actuators of any of the machines. The processing unit 4 might be associated to a control unit of one of the machines, which in this case would function as a server for the machine network, or it could be independent and function as a server for the machine network separately from the control units of the various machines).

With regards to claim 20, Guaitoli teaches the control agent system of claim 19, wherein the control agent is implemented on a medical-technical apparatus or on a central server (see at least paragraph 0092, “the processing unit 4, which can optionally be a control unit of one or more of the medical machines 2, and of the central server 309”).

With regards to claim 21, Guaitoli teaches the control agent system of claim 19, wherein the input interface is configured to detect all local apparatus status messages from each dialysis apparatus of the group of dialysis apparatuses in a pre-configurable time interval or after an occurrence of a configurable event (see at least paragraph 0120, It is important that the processing unit 4 is predisposed to receive the prefixed number of data relating to parameters of the medical machine 2 in a plurality of temporally separate and successive moments.”).

With regards to claim 22, Guaitoli teaches a method for coordinated control of a group of dialysis apparatuses (see at least paragraph 0001, “a user interface for monitoring a status of medical machines and in particular a graphic user interface which enables immediate and intuitive viewing of the machine status and management of the alarms of a plurality of medical machines…making part of a data network of medical machines which might be a clinic or hospital network”; at least paragraph 0041, dialysis machine), the method comprising: detecting local apparatus status messages from one or more dialysis apparatuses of the group of dialysis apparatuses over a period of time (see at least paragraph 0018, A further aim of the invention is to provide the technician with data relating to the reliability of a single medical machine over a period of time, thus in particular providing data relating to the present moment and data relating to the past; at least paragraph 0137, the area representing the detailed information 305 can also comprise a datum relating to the various operating stages of the machine, such as for example relating to the stages of disinfection performed during the same period of time with corresponding date, time and type of stage of disinfection carried out, or relating to the type of treatment performed, or other operating stages such as priming before treatment, blood return at the end of treatment, emptying of the blood circuit 4, which can optionally be a control unit of one or more of the medical machines 2, and of the central server 309 or even the control unit of one or more of the terminals connected online, is predisposed to receive a predetermined number of data units relating to various parameters of a medical machine.  In detail, each of the medical machines 2 connected to the medical network 1 will transmit (for example to the central server 309) the data coming from the sensors and/or from the previously-mentioned actuators which will be monitored.”); collecting and consolidating all of the detected, local apparatus status messages (see at least paragraph 0121, “Typically for each check function of the medical machine 2, these data are sent to the processing unit which stores them”; at least paragraph 0138, “All the data represented in the time are stored in the central server 309 and in general stored in the database 312 such as to be accessible later.”); evaluating all of the collected and consolidated, detected, local apparatus status messages in order to calculate, in a concerted manner and using a system of rules, prioritised warning messages for all of the dialysis apparatuses of the group of dialysis apparatuses (see at least paragraphs 0099, 0101, “The processing unit 4 is predisposed to manage and process the incoming data relating to the various parameters of the medical machine by means of a processing module 321… the processing module 321 comprises means 301 for establishing whether the predetermined amount of data coming from a medical machine belongs to at least a respective correct functioning status, a respective warning status or a respective critical status.”; at least paragraphs 0106-0108, Typically a parameter belonging to the warning range is an indication of the fact that the same parameter is close to the limits of malfunctioning or alarm; if the parameter belongs to the critical range this means that there is a potentially dangerous situation afoot, i.e. an alarm situation. Consider for example the conductivity of a dialysis fluid which should be within an optimal operating range (i.e. in the correct functioning range).  When the value nears the upper or lower limit of the correct functioning range, the conductivity will move into a warning range, while when it goes beyond the limits it will enter the critical range; and at least paragraph 0116, In the described embodiment the medical machine when in the correct functioning condition will be represented by a brief message 303 constituted by a graphic element coloured green; when in warning condition it will be ; and transmitting the prioritised warning messages to one or more respective dialysis apparatuses of the group of dialysis apparatuses for display and coordinated control of the one or more respective dialysis apparatuses on the basis of the transmitted, prioritised warning messages (see at least paragraph 0090, the graphic user interface 300 can be viewed…remotely in one or more of the units in the remote accesses 320.; at least paragraph 0139, “the graphic user interface 300 can also represent all the alarms received by the machines and associate them also to the interventions of the maintaining technicians.”; at least paragraphs 0149-0154, “the graphic user interface enables the technician to have an immediate and comprehensible view of the medical network situation; with reference to each machine, there is a brief and consolidated situation report, easily comprehensible and developed over time. The presence of a syntetic data passing from a functioning condition to a warning condition signals a major probability that soon the situation will become critical and thus the need for a maintenance intervention. The substantial gain is that the need to perform preventive interventions in order to prevent further following corrective interventions can be recognised in good time, simply and with immediacy.  Further, the technician has a compact overall vision of the network. The graphic user interface further enables checking the detailed data of interest and also to be able to filter the medical machines, i.e. the parameters of interest.  In other words, a syntetic data constituted by a green light immediately informs that, for example, all the calibration factors are correct, a yellow light informs that, for example, at least a calibration factor is in an interval such as to merit attention but that none is in a critical status; a red light informs that, for example, at least one calibration factor is in a critical status. The above, together with the presence of a medical network which is accessible remotely enables directed, programmable and immediate interventions to be made”).

With regards to claim 23, Guaitoli teaches the method of claim 22, wherein the evaluation is performed in a coordinated manner for all dialysis apparatuses of the group of dialysis apparatuses and the evaluation is performed centrally or locally on each dialysis apparatus of the group of dialysis apparatuses (see at least paragraphs 0092-0093, “the processing unit 4, which can 2, and of the central server 309 or even the control unit of one or more of the terminals connected online, is predisposed to receive a predetermined number of data units relating to various parameters of a medical machine.  In detail, each of the medical machines 2 connected to the medical network 1 will transmit (for example to the central server 309) the data coming from the sensors and/or from the previously-mentioned actuators which will be monitored.”).

With regards to claim 24, Guaitoli teaches the method of claim 22, wherein for each of the prioritised warning messages an output mode is calculated and allocated, wherein the output mode comprises output of a visual warning signal, an acoustic warning signal, or a warning signal in another format, so that the prioritised warning message is output on a local signal device or on an output unit in the output mode (see at least figure 6,  paragraph 0127, “FIG. 6 illustrates how the graphic user interface 300 is programmed to define at least an information presentation area 304 on the display 6, the syntetic data 304 being relative to the medical machines 2 and at least an area of presentation of detailed information 305 relating to one medical machine, i.e. a selected syntetic data.”; at least paragraph 0146, It might be possible, for example, to select, for one or more machines or for all the machines under control, a way of presenting the syntetic data in which the information is not ordered in order of time (representing the most recent n situations) but for example by degree of importance of the information/situation starting from the most serious situations (red signal) to the less serious ones (green signals). Further, it is possible to select (again using the graphic interface, for example io with touch-type regions of the screen) a representation of various machines in which the machines are ordered by seriousness of status starting from the machines with the most problematic situations (with the most serious situations, i.e. with most red signals) and going to the machines with fewer problems (with the smallest number of red or yellow signals).”).

With regards to claim 25, Guaitoli teaches the method of claim 22, wherein the local apparatus status message is output in addition to the prioritised warning messages in order to represent a change in the local apparatus status message (see at least figure 6, paragraphs 0122-0124, “Via the means for representing 327 the syntetic data 303 relating to temporally separate instants are represented contemporaneously on the display 6 following a FIFO logic (First In First Out). For example 2, 3, 4, 5 or more temporally successive checks can be represented. In the represented embodiment of FIG. 6 the results of five of these checks for each of the machines are illustrated.”).

With regards to claim 27, Guaitoli teaches the method of claim 22, wherein the prioritised warning messages are calculated using a correlative negotiation regarding an urgency of all of the detected, local apparatus status messages using a pre-configurable system of rules (see at least paragraph 0116, “In the described embodiment the medical machine when in the correct functioning condition will be represented by a brief message 303 constituted by a graphic element coloured green; when in warning condition it will be represented by a graphic element coloured yellow, and when in critical condition it will be represented by a graphic element coloured red.”; at least paragraph 0146, It might be possible, for example, to select, for one or more machines or for all the machines under control, a way of presenting the syntetic data in which the information is not ordered in order of time (representing the most recent n situations) but for example by degree of importance of the information/situation starting from the most serious situations (red signal) to the less serious ones (green signals). Further, it is possible to select (again using the graphic interface, for example io with touch-type regions of the screen) a representation of various machines in which the machines are ordered by seriousness of status starting from the machines with the most problematic situations (with the most serious situations, i.e. with most red signals) and going to the machines with fewer problems (with the smallest number of red or yellow signals).”).

With regards to claim 28, Guaitoli teaches the method of claim 22, wherein the modified, coordinated control is not performed based on the local apparatus status message, but instead is performed based on the warning message which is prioritised in relation to all of the local apparatus status messages (see at least paragraph 0146, It might be possible, for example, to select, for one or more machines or for all the machines under control, a way of presenting the syntetic data in .

With regards to claim 29, Guaitoli teaches the method of claim 22, wherein the modified, coordinated control of the group of dialysis apparatuses can be activated and deactivated or is triggered automatically after an occurrence of a pre-defined event (see at least paragraph 0003, “In general all the above-mentioned machines are provided with the graphic user interface and are able to signal their status by automatically advising the operator on a triggering of an alarm or a functioning problem.”).

With regards to claim 30, Guaitoli teaches the method of claim 22, wherein all of the calculated, prioritised warning messages are output in an itemized addressable manner for each dialysis apparatus of the group of dialysis apparatuses (see at least figure 6).

With regards to claim 31, Guaitoli teaches the method of claim 22, wherein all of the calculated, prioritised warning messages are stored in an itemized addressable manner for each dialysis apparatus of the group of dialysis apparatuses (see at least paragraph 0121, “Typically for each check function of the medical machine 2, these data are sent to the processing unit which stores them”; at least paragraph 0138, “All the data represented in the time are stored in the central server 309 and in general stored in the database 312 such as to be accessible later.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Guaitoli, et al. (US 2011/0107251 A1) in view of Doyle (US 2013/0132977 A1).

With regards to claim 26, Guaitoli does not explicitly teach the method of claim 22, wherein selected local apparatus status messages can be allocated a lock flag which denotes that the selected apparatus status messages must not be downgraded by the calculated, prioritised warning message.  Doyle teaches the method of claim 22, wherein selected local apparatus status messages can be allocated a lock flag which denotes that the selected apparatus status messages must not be downgraded by the calculated, prioritised warning message (see at least paragraphs 0131-0133, The notification system 132 is configured to display by default the highest priority alarm, warning, or status advisory message in the status box 302, or the highest priority dialog message is displayed at the dialog box 304. The operator can select different notifications for display as described herein, for example, by cycling between different alarms. Thus, a determination is made (step 904) whether a selected notification is the highest priority notification of a set of current notifications. If the selected notification is the highest priority notification, then the selected notification is displayed (step 906) in the status box 302 if the selected notification is a highest priority alarm, warning, or status advisory message, or displayed at the dialog box 304 if the selected notification is a 908) according to a predefined time, which can be user-defined or hardcoded, and the selected lower priority notification is displayed (step 910) in the status box 302 or the dialog box 304, depending on the type of notification. The highest priority notification is displayed (step 912) in the status box 302 or the dialog box 304, depending on the type of notification, when the timer expires. Alternatively, a user can select an escape key and the like and return the highest priority notification to the appropriate display before the timer expires).  It would have been obvious to one of ordinary skill in the art to combine the method of not downgrading a prioritized alarm of Doyle into the multiple dialysis machine monitoring system of Guaitoli with the motivation of generating clear and unambiguous notifications (Doyle, paragraph 0002).

Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Guaitoli, et al. (US 2011/0107251 A1) in view of Bello, et al. (US 2005/0055242 A1).

With regards to claim 32, Guaitoli does not explicitly teach the method of claim 22, further comprising: detecting a user identity which is in each case specific for a user of a respective dialysis apparatus of the group of dialysis apparatuses; and detecting a location of the user of the respective dialysis apparatus, wherein, in order to calculate the prioritised warning message for the respective dialysis apparatus the detected user identity and the detected location are calculated.  Bello teaches the method of claim 22, further comprising: detecting a user identity which is in each case specific for a user of a respective dialysis apparatus of the group of dialysis apparatuses; and detecting a location of the user of the respective dialysis apparatus, wherein, in order to calculate the prioritised warning message for the respective dialysis apparatus the detected user identity and the detected location are calculated (see at least paragraph 0410, dialysis machines; at least figure 16A (4872), paragraph 0491, alarm or alert condition includes patient name and location; at least paragraph 0474, 4872 can indicate red and yellow alarm/alert conditions, interpreted as priority).  It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the medical device performance reporting method of Bello with the multiple dialysis machine 

With regards to claim 33, Guaitoli does not explicitly teach the method of claim 22, further comprising: (i) detecting a user identity which is in each case specific for a user of a respective dialysis apparatus of the group of dialysis apparatuses, or (ii) detecting a location of a user of a respective dialysis apparatus, wherein, in order to calculate the prioritised warning message for the respective dialysis apparatus the detected user identity or the detected location are calculated.  Bello teaches the method of claim 22, further comprising: (i) detecting a user identity which is in each case specific for a user of a respective dialysis apparatus of the group of dialysis apparatuses, or (ii) detecting a location of a user of a respective dialysis apparatus, wherein, in order to calculate the prioritised warning message for the respective dialysis apparatus the detected user identity or the detected location are calculated (see at least paragraph 0410, dialysis machines; at least figure 16A (4872), paragraph 0491, alarm or alert condition includes patient name and location; at least paragraph 0474, 4872 can indicate red and yellow alarm/alert conditions, interpreted as priority).  It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the medical device performance reporting method of Bello with the multiple dialysis machine monitoring system of Guaitoli with the motivation of reducing costs and improving efficiency (Bello, paragraph 0267).

With regards to claim 34, Guaitoli does not explicitly teach the method of claim 22, wherein, when high-priority warning messages have been calculated for a plurality of dialysis apparatuses of the group of dialysis apparatuses, the method further comprises: generating a request command and transmitting the request command to pre-configured entities via pre-configured data transmission channels.  Bello teaches the method of claim 22, wherein, when high-priority warning messages have been calculated for a plurality of dialysis apparatuses of the group of dialysis apparatuses, the method further comprises: generating a request command and transmitting the request command to pre-configured entities via pre-configured data transmission channels (see at least .  It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the medical device performance reporting method of Bello with the multiple dialysis machine monitoring system of Guaitoli with the motivation of reducing costs and improving efficiency (Bello, paragraph 0267).

Response to Arguments
Applicant's arguments with respect to the 35 USC § 101 rejections set forth in the previous office action have been considered, but are not persuasive.  In an effort to advance prosecution, the Examiner has provided a response to applicant's arguments.  Applicant argues:
Applicant’s limitations are subject matter eligible because Applicant’s specification teaches “the local signal device—in contrast to previously—is no longer controlled only on the basis of locally detected signals of the respective medical- technical apparatus, but instead is controlled on the basis of control signals which are calculated centrally or locally by the control agent and are transmitted to the local signal device.” Applicant’s specification p.7. As described by Applicant’s Abstract: “Concerted processing of a multiplicity of local apparatus status messages from dialysis apparatuses can be performed to enhance the quality of patient care delivered using the dialysis apparatuses.” By calculating and displaying the “prioritised warning messages” at “each dialysis apparatus,” this advantage of enhancing the patient care delivered by a group of dialysis apparatuses can be achieved. As stated by the Federal Circuit, “[t]his type of constructive process, carried out by an artisan to achieve ‘a new and useful end,’ is precisely the type of claim that is eligible for patenting.” Rapid Litigation Management Ltd. v. Cellzdirect, Inc. (Fed. Cir. 2016).

With regards to Applicant’s argument the limitations are subject matter eligible because Applicant’s specification teaches “the local signal device—in contrast to previously—is no longer controlled only on the basis of locally detected signals of the respective medical- technical apparatus, but Rapid Litigation Management Ltd. v. Cellzdirect, Inc. (Fed. Cir. 2016), the Examiner respectfully disagrees.  The instant application asserts that prior to the invention, individual dialysis machines in dialysis clinics would output warning messages and qualified personnel would clear the warning messages at the individual dialysis machines.  See specification p. 1.  These individual dialysis machines would display the warning messages in green and red lights so the qualified personnel would know the urgency of the messages even from a remote position.  See specification p. 2.  The instant invention, in contrast to these prior art methods, centralizes the evaluation and prioritization of warning messages, transmits the prioritized warning messages back to the individual dialysis machines, and can have a centralized display of the prioritized warning messages for all machines in a group.  See specification p.6-8.  “The object of the present invention was to improve the handling of apparatus messages and to provide in particular a capability for differentiating between the status messages of the individual apparatuses 20 of the group of apparatuses. Furthermore, it should be possible to prioritise all status messages for the apparatuses of the group in order to reduce the period of time for establishing a fault-free operating condition (by performing necessary measures).”  However, collecting information, analyzing it, and presenting the results does not make limitations subject matter eligible.  See Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016).  Furthermore, using a generic computer to reduce the period of time for establishing a fault-free operating condition by performing necessary measures  “…is not a technical solution to a technical problem.” Trading Technologies Int’l v. IBG (Fed. Cir. 2017). “As we have explained, ‘the fact that Bancorp Servs., 687 F.3d at 1278.” FairWarning IP, LLC v. Iatric Systems, _ F.3d _, 120 U.S.P.Q.2d 1293 (Fed. Cir. 2016).  Therefore, Applicant’s limitations are not subject matter eligible.

Applicant's arguments with respect to the 35 USC § 102 rejections set forth in the previous office action have been considered, but are not persuasive.  In an effort to advance prosecution, the Examiner has provided a response to applicant's arguments.  Applicant argues:
Guaitoli does not teach a system of rules to prioritize warning messages for a group of dialysis machines.
Guaitoli does not teach each of the local signal devices is configured to receive and display one or more of the calculated, prioritised warning messages.

With regards to Applicant’s argument Guaitoli does not teach a system of rules to prioritize warning messages for a group of dialysis machines, the Examiner respectfully disagrees.  Guaitoli teaches, in at least paragraphs 0106-0108, Typically a parameter belonging to the warning range is an indication of the fact that the same parameter is close to the limits of malfunctioning or alarm; if the parameter belongs to the critical range this means that there is a potentially dangerous situation afoot, i.e. an alarm situation. Consider for example the conductivity of a dialysis fluid which should be within an optimal operating range (i.e. in the correct functioning range).  When the value nears the upper or lower limit of the correct functioning range, the conductivity will move into a warning range, while when it goes beyond the limits it will enter the critical range; and in at least paragraph 0116, In the described embodiment the medical machine when in the correct functioning condition will be represented by a brief message 303 
With regards to Applicant’s argument Guaitoli does not teach each of the local signal devices is configured to receive and display one or more of the calculated, prioritised warning messages, the Examiner respectfully disagrees.  Guaitoli teaches, in at least paragraphs 0088-0090, “The network of medical machines will advantageously be provided with at least a user interface 300 for monitoring the status of the medical machines 2 connected to the network…the graphic user interface 300 can be viewed on a display 6 which is part of one or more of the units constituting the network…the graphic user interface 300 can be viewed on... desktops 317, laptops 318, …or even remotely in one or more of the units in the remote accesses 320.”  These components are part of the local signal devices with the remote dialysis machines as shown in figure 1a:

    PNG
    media_image1.png
    178
    162
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    283
    225
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kiani, et al. (US 20110001605 A1) Medical patient monitoring devices that have the capability of detecting the physical proximity of a clinician are disclosed. The medical patient monitoring devices may be configured to perform a selected action when the presence of a clinician is detected. Systems and methods for facilitating communication between medical devices that use different medical communication protocol formats are also disclosed. For example, a medical communication protocol 

Miller, et al. (US 20130310726 A1) A home medical device system includes a plurality of home therapy machines that perform a home therapy on a patient; a connectivity server; a system hub coupled to the home therapy machines through the connectivity server; a web portal configured to access the system hub; a plurality of clinics connected to the system hub via the web portal; and a website accessible via the web portal, the website including a patient portion available to patients using the plurality of home therapy machines, the website further including a clinician portion that enables the clinics to manage the home therapy machines.

M. A. Estudillo-Valderrama et al., "A Distributed Approach to Alarm Management in Chronic Kidney Disease," in IEEE Journal of Biomedical and Health Informatics, vol. 18, no. 6, pp. 1796-1803, Nov. 2014, doi: 10.1109/JBHI.2014.2333880. This paper presents the feasibility study of using a distributed approach for the management of alarms from chronic kidney disease patients. In a first place, the key issues regarding alarm definition, classification, and prioritization according to available normalization efforts are analyzed for the main scenarios addressed in hemodialysis. Then, the middleware proposed for alarm management is described, which follows the publish/subscribe pattern, and supports the Object Management Group data distribution service (DDS) standard. This standard facilitates the real-time monitoring of the exchanged information, as well as the scalability and interoperability of the solution developed regarding the different stakeholders and resources involved. Finally, the results section shows, through the proof of concept studied, the viability of DDS for the activation of emergency protocols in terms of alarm prioritization and personalization, as well as some remarks about security, privacy, and real-time communication performance.
Meaningful use: Effects on utilization and quality 30 days after hospitalization (Order No. 10125476). Available from ProQuest Dissertations and Theses Professional. (1808241727). Retrieved from https://dialog.proquest.com/professional/docview/1808241727?accountid=131444Atre, S. (2007). Relational views of XML for the semantic web (Order No. MR37247). Available from ProQuest Dissertations and Theses Professional. (304784669). Retrieved from https://dialog.proquest.com/professional/docview/304784669?accountid=131444 Atre, S. (2007). Relational views of XML for the semantic web (Order No. MR37247). Available from ProQuest Dissertations and Theses Professional. (304784669). Retrieved from https://dialog.proquest.com/professional/docview/304784669?accountid=131444 Atre, S. (2007). Relational views of XML for the semantic web (Order No. MR37247). Available from ProQuest Dissertations and Theses Professional. (304784669). Retrieved from https://dialog.proquest.com/professional/docview/304784669?accountid=131444 Atre, S. (2007). Relational views of XML for the semantic web (Order No. MR37247). Available from ProQuest Dissertations and Theses Professional. (304784669). Retrieved from https://dialog.proquest.com/professional/docview/304784669?accountid=131444 Atre, S. (2007). Relational views of XML for the semantic web (Order No. MR37247). Available from ProQuest Dissertations and Theses Professional. (304784669). Retrieved from https://dialog.proquest.com/professional/docview/304784669?accountid=131444
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to JOSEPH BURGESS whose telephone number is (571)270-5547.  The Examiner can normally be reached on M-F 8-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ROBERT MORGAN can be reached at (571)272-6773.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626